 URS ENERGY 
&
 
CONSTRUCTION
 
358 NLRB No. 25
 
165
 
URS 
Energy and Construction, Inc
. 
and 
Timothy 
Pare.
 
Case 30

CA

0
18775
 
April 
5
,
 
2012
 
DECISION AND ORDER
 
B
Y 
M
EMBERS 
H
AYES
,
 
F
LYNN
,
 
AND 
B
LOCK
 
On July 28, 2011, Administrative Law Judge Wil
liam 
N. Cates issued the attached decision.  The Respondent 
filed exceptions and a supporting brief, the Acting Ge
n-
eral Counsel filed an answering brief, and the Respon
d-
ent filed a reply brief.
 
The National Labor Relations Board has delegated its 
authority
 
in this proceeding to a three
-
member panel. 
 
The Board has considered the decision and the record 
in light of the exceptions and briefs
1
 
and has decided to 

2
 
and conclusions, 
and to adopt the recommended Order as modif
ied.
3
 
 
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, URS 
Energy and Construction, Inc., Oak Creek, Wisconsin, its 
officers, agents, successors, and as
signs, shall take the 
                                        
                  
 
1
 

exceptions, and
 
briefs adequately present the issues and the positions of 
the
 
parties.
 
2
 
The Respondent has excepted to some of the judge's credibility 
findings.  The Board's established policy is not to overrule an admini
s-
trative law judge's credibility resolutions unless the clear preponderance 
of all the relevant evidence convin
ces us that they are incorrect.  
Stan
d-
ard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d 
Cir. 1951).  We have carefully examined the record and find no basis 
for reversing the findings. 
 

ing Party 

e-

regard is compelling.  
Where, as here, the 
Acting 
General Counsel 
makes out a strong showing of discriminato
ry motivation under 
Wright 
Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 

b-
stantial.  

, 355 NLRB 
1319
, 
1321
 
(2010), enfd. 646 
F.3d 929 (D.C. Cir. 
2011).  We agree, for the reasons stated by the 
judge, that the Respondent has failed to meet its burden.
 
The judge 
seems implicitly to have discredited 
the testimony of the 

g
eneral 
f
oreman
,
 
Lewis Yuker
,
 
that Yuker at first inten
d-
ed to retain 
Pare but changed his mind and decided to lay
 
off Pare 
because it would not be fair to lay off a different employee only b
e-
cause the other employee had a pension.  
Even if Yuker legitimately 
could have relied upon this reason for selecting Pare, the record 
ev
i-
dence here 
is not sufficient to show that Yuker
 
actually
 
would
 
have 
selected Pare in the absence of his animus towards Pare for having filed 
charges against the Union.  See
, e.g., 
Manorcare Health Services
-
Easton
, 356 NLRB 
202, 225
 
(2010), enfd. 661 F.3
d 1139 (D.C. Cir. 
2011); 
Yellow Ambulance Service
, 342 NLRB 804, 805 (2004). 
 
  
 
3
 


-
of
-
compliance provision. 
 
action set forth in the Order as modified by adding the 
following as paragraph 2(f
)
.
 

with the Regional Director for Region 30 a sworn certif
i-
cation of a responsible official on a f
orm provided by the 
Region attesting to the steps that the Respondent has 

 
 
Andrew S. Collin, Esq., 
for the Acting General Counsel.
1
 
Robert H. Duffy, Esq. 
and
 
Courtney R. Heeren, Esq., 
for the 
Respondent.
2
 
Timothy Pare, Pro se.
3
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
W
ILLIAM 
N.
 
C
ATES
, Administrative Law Judge
.
  
This is a 
wrongful discharge case I heard on May 9 and 10, 2011
,
 
in 
Milwaukee, Wisconsin.  This case originates from a charge 
filed by 
Timothy 
Pare, an 
i
ndividual, on October 5, and amen
d-
ed
 
on November 1, 2010, against URS Energy and Constru
c-
tion, Inc. (Company).  On February 28, 2011, the Regional 
Director for Region 30 of the National Labor Relations Board 
(Board) issued a complaint and notice of hearing (complaint) 
against the Company all
eging it discriminatorily discharged 
Pare on October 1, 2010
,
 
because of his protected concerted 
and/or union activities, in violation of Section 8(a)(1) and (3) of 
the National Labor Relations Act (Act).
 
The Company, in a timely filed answer, denied havin
g vi
o-
lated the Act in any manner alleged in the complaint.
 
The parties were given full opportunity to participate, to i
n-
troduce relevant evidence, to examine and cross
-
examine wi
t-
nesses, and to file briefs. I have studied the whole record, the 
posttrial br
iefs, and the authorities cited therein.  Based on the 
detailed findings and analysis below, I conclude and find the 
Company violated the Act as alleged in the complaint.
 
F
INDINGS OF 
F
ACT
 
I
.
  
J
URISDICTION AND 
S
UPERVISORY
/
A
GENCY 
S
TATUS
 
The Company is a corp
oration with an office and place of 
business in Oak Creek, Wisconsin, where it is, and has been, 
engaged in the business of providing engineering and constru
c-
tion services at the Elm Road Generating Station, Oak Creek, 
Wisconsin.  During the past calendar 
year, the Company pu
r-
chased and received goods and materials valued in excess of 
$50,000 directly from points located outside the State of Wi
s-
consin.  The evidence establishes, the parties admit, and I find 
the Company is an employer engaged in commerce wi
thin the 
meaning of Section 2(2), (6), and (7) of the Act.
 
It is admitted that General Foreman Lewis Yuker Jr., Oper
a-
tor/Temporary Foreman Robert McKeag Jr., Superintendent 
                                        
                  
 
1
  
I shall refer to counsel for the Acting General Counsel as counsel 
for the Government and to the Acting General Counsel as the Gover
n-
ment.
 
2
  
I shall refer to counsel for the Respondent as counsel for the Co
m-
pany
 
and I shall refer to the Respondent as th
e Company.
 
3
  
I shall refer to the Charging Party as Pare or Charging Party Pare.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
166
 
Duane Steinmetz, Project Business Manager Alan Corder, S
u-
perintendent Randy Cates, 
and Construction Manager Randy 
George are supervisors and agents of the Company within the 
meaning of Section 2(11) and (13) of the Act.
 
II
.
  
A
LLEGED 
U
NFAIR 
L
ABOR 
P
RACTICES
 
A.
  
Facts
 
1.
  
Background
 
WE Energies owns and operates a coal fired power plant on 
approximately 1450 acres of land in Oak Creek, Wisconsin.  
Some years ago, WE Energies contracted with the Company to 
construct environmental controls on the emissions side of its 
plant.  The constructed environmental controls perform fun
c-
tions similar to 
what a catalytic converter does for emissions on 
an automobile.  Project Manager Corder explained the Comp
a-
ny has an agreement with various building trades unions cove
r-
ing work at the Oak Creek site which agreement is known as 
the 
g
eneral 
p

ct maintenance agreement.  Corder 
further explained that one of the unions at the site, and directly 
involved with the issues herein, is the International Union of 
Operating Engineers Local 139 (Local 139 or Union).  The 
p

eement calls for the Co
m-
pany to requisition workers from, in this case, Local 139 to 
operate and service cranes at the Oak Creek site.  General 
Foreman Yuker stated that for every crane there is an operator 
and an oiler which together form an operating tea
m.  The Co
m-
pany, at applicable times herein, utilized in addition to various 
cranes other types of equipment such as tile handlers (rough 
terrain forklifts), hydraulic excavators, rubber tire and front end 
loaders.  Operators, as the name suggests, operate
s the cranes 
while oilers ensure the cranes have the proper fluid levels for 
operation.  The Company may request crane operators by name 
from the Union but for oilers the Company simply requests the 
number needed with a requested reporting time and Local 1
39 
provides that number of oilers on the dates requested.  Project 
Manager Corder testified that pursuant to the general project 
maintenance agreement the Company has the right to hire and 
lay off employees as, and whenever, it chooses.  General For
e-
man Yu
ker has, since 2009, supervised the crane operators and 
oilers.  General Foreman Yuker has been a member of Local 
139
 
at all applicable times herein.  According to Yuker, 
the 
Company
 
utilized approximately 30 to 35 crane operators and 
oilers in 2010.  Pare estimated the Company, at various times, 
employed approximately 750 to 1200 employees from the var
i-
ous building trade crafts.
 
Pare is, and has been, a member of Local 139 for 13 yea
rs 
and has been employed twice by the Company.  Pare first 
worked for the Company as an oiler on a temporary basis star
t-
ing October 19, 2009.  He was hired initially for 1 week, but 
actually worked until October 30, 2009
,
 
when the oiler he r
e-
placed returne
d from medical leave.  Pare again worked for the 
Company from March 16, to October 1, 2010.  Pare worked 
with crane operator Mark Tomorro from March until the third 
week in August 2010, and with Jason Klatt from the third week 
in August until his layoff on
 
October 1, 2010.  General For
e-

worked for the Company.
 
2.
  

e
vidence
 
Pare utilizes the referral services of Local 139 for emplo
y-
ment opportunities any time he is out of work and specifical
ly 
deals with Union Central Dispatcher Guy Yuker.  Central 
d
i
s-
patcher Guy Yuker and Company General Foreman Lewis 
Yuker are brothers.  Pare explained it was normal practice to 
notify Local 139 as soon as a member was out of work or laid 
off and the member 
had to check in regarding his/her status 
monthly on the first of the month, thereafter, from April 
through December.  Pare said members are not notified of their 
placement on the referral list unless they specifically ask.  Pare 
testified he experienced so
me issues obtaining work through 
the referral service
 
over the past 2 years.  Pare did not feel the 
placement of names on the referral list was correct and that 

Pare requested, in writing, a copy
 
of the referral procedures 
from Local 139 and a current copy of the out
-
of
-
work list and 
indicated he wanted to be provided weekly copies thereafter of 
the out
-
of
-
work list.  Local 139 Business Manager Terrance E. 
McGowan notified Pare in writing, on Febr
uary 24, 2010, the 
requested records were available to all members for inspection 

139 did not distribute hard copies of its out
-
of
-
work lists nor 
would it provide such records on an ongoing basi
s.  Around 
mid
-
February 2010, Pare spoke with Union Central 
d
ispatcher 
Yuker about the requested information but none was provided.  
Pare told 
d
ispatcher Yuker that if nothing was going to change 
regarding the requested information he would contact the 
Boa
rd.
 
On March 12, 2010, Pare, and two other Local 139 members, 

charge was Case 
30

CB

5522
) with the Board against Local 
139 alleging the Union failed to fairly represent them by failing 
and refusing
 
to provide them information concerning Local 

 
Pare attended the monthly union meeting at the Pewaukee 
union hall on May 12, 2010, because Local 139 members had 
been telling him that the names of those filing char
ges against 
the Union were being discussed around the 
S
tate.  Pare said 
Local 139 Business Manager McGowan spoke to the estimated 
130 members and union executives about certain members 
having filed charges against Local 139.  According to Pare, 
McGowan sai
d the charges had already cost Local 139 $20,000 
in legal fees and that those filing the charges with the Board 
should be charged because they broke their oath to the Union 

Union (David Harnath
) asked for the names of those members 
who went outside Local 139 with their complaints.  The retired 

-


license plate number.  Pare said the
re were comments from the 
crowd about shooting out his tires and running him off the road.  
Pare said he and the two others filing charges with the Board 
were later identified by name.  General Foreman Yuker was 
present at this May 12, 2010 
meeting
.
 
Pare t
estified that at work on May 14, 2010, General For
e-
man Yuker told him he should not have filed the charges 
against the Union.  Pare did not respond.
 
 URS ENERGY 
&
 
CONSTRUCTION
 
167
 
On June 2, 2010, Pare filed an additional charge against L
o-
cal 139 alleging the Union was harassing him and
 
threatening 
to expel him from the Union because of his earlier charge 
against the Union.
 
Local 139 held its June monthly membership meeting on 
June 9, 2010.  Pare said that when he walked by General For
e-
man Yuker he attempted to speak with Yuker but Yuker
 
looked 
away ignoring him.  During the meeting
,
 
General Foreman 
Yuker asked Local 139 Business Manager McGowan about any 
disposition of the Board charges.  McGowan asked the me
m-

against those fil
ing the Board charges until Local 139 could see 
how the Board disposed of those charges.  Following the mee
t-
ing Pare tried to speak with General Foreman Yuker but Yuker 
ignored him again.
 
The next day, June 10, 2010, near the end of the workday, as 
Pare wa
s securing his crane for the day, General Foreman 
Yuker drove to the area in a four
-
wheeler vehicle.  Pare asked 
Yuker about events at the union meeting the night before sa
y-

said General Foreman
 



to the Union.  You broke the bylaws by going outside the U
n-

 

 
Pare testified that on June 28, 2010, he and his crane oper
a-
tor (Mark Tomorro) were at an onsite storage area for large 
duct and iron pieces when General Foreman Yuker arrived in 
his four
-
wheeler and handed Pare a copy of a March 3, 2010 
de
cision of the Seventh Circuit Court of Appeals captioned 

Edwards v. Operating Engineers Local 139
, No. 09
-

Pare stated that when Yuker handed him the decision he said, 



walked away, and continued his work.
 
Pare testified that on July 12, 2010, General Foreman Yuker 

p-

ker 


General Foreman Yuker explained on July 14, 2010, why he 
had given him the news article 2 days earlier.  Yuker told Pare 
he shou
ld go ahead and read the article because the article said 
Pare had no right to go outside the Union for help and in doing 
so he was breaking union bylaws.  Yuker urged Pare to show 

the unio

this was none of his business, that it was a matter between Pare 

and he did what Yuker asked him without complaining, being 
late or insubordi
nate, but his dealings with the Union were 
between he and the Union and should not be discussed on the 

point.
 
As a result of the content of the newspaper article General 
Foreman Yuker gave Pare, h
e amended his charge in 
Case 30

CB

5569
 
to
 
allege
 

i-
cle, were unlawful.
 

told Pare the 4100 Manitowoc crane they worked would be 

ed that when a piece of equi
p-


operator and oiler left with the crane.  In mid
-
August operator 
Tomorro was reassigned from the 4100 Manit
owoc crane to 
another crane and was replaced by operator Jason Klatt.  Pare 

-
August until he was laid off October 1, 2010.
 
Pare testified that on September 16, 2010, General Foreman 
Yuker came to where 
he and Klatt were working and spoke to 
both of them
 
separately.  Pare said that after Yuker spoke with 
Klatt he came off the crane, patted Pare on the back and told 

 
 
Hey look.  The crane is going off rent.  I was 
told to keep my 
two best men.  You and Jason [Klatt] are them two guys.  I 



pla
n.
 
 
Pare was flabbergasted and did not respond to Yuker.
 
Safety requirements for cranes at the jobsite calls for a swing 
radius around each crane.  Pare explained a swing radius 
around a crane was the area in which the load being lifted by 
the crane could 
be safely set down.  The swing radius changes 
with the weight of the load and/or the angle of the crane boom.  
Pare said he worked extensively within the swing radius
 
b
e-
cause the Manitowoc crane was an old model that needed many 
adjustments and repairs wit
h fluid leaks.  Pare was never i
n-
jured working inside the swing radius; however, two onsite 
oilers did suffer injuries.  As a result of the two injuries the 
Company reexamined its policy of allowing oilers, and others, 
inside the swing radius.  Pare, and o
thers, became concerned 
about any new rules.  Pare asked Union Bull Steward Art Fl
o-
res about the new rules and if oilers could still work within the 
swing radius.  Flores told Pare oilers could still work within the 
swing radius providing their operators k
new they were there 
and they had a particular reason for being in the swing radius.
 
Related to the swing radius, it is undisputed oiler David 
Streuly was terminated on September 9, 2010, as a result of his 
being inside the swing radius on his assigned cran
e on August 



-

h-
est levels of management, to review safety issues inside 
the 
swing radius and to ensure such did not happen again.  As a 
result, the Company decided no oiler should be inside the swing 
radius while his/her crane was in operation.  The Company 
terminated another oiler, Frederick Heller, on September 22, 
2010, for
 
being inside the swing radius of his crane leaning 
against a torch tank smoking a cigarette.
 
It is undisputed the Company, on September 10, requested 
Local 139 refer an oiler to replace Streuly.  The Union referred 
oiler James Kadlec as the replacement on
 
September 13, 2010.  
It is likewise undisputed the Company requested an oiler from 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
168
 
Local 139 near the end of September and the Union referred 
oiler Marcus Bohn, on September 27, 2010, to replace Heller.
 
Pare testified that on September 24, 2010, General F
oreman 
Yuker came to the cab door of their crane and told operator 


Yuker Union Bull Steward Flores had told h
im
 
and others 
some
thing different and he wanted Yuker to know so the union 
steward would not be going around the site telling the oilers 
something that was incorrect.  General Foreman Yuker told 
Pare he was his fo
r
eman, Flores was not, and Pare was to listen 
to him not Flor
es.
 
Pare testified that approximately 15 minutes later 
that same 
day 
he was with oiler Frank McCauley
 
when General Foreman 
Yuker came to explain the new swing radius safely rules to 
McCauley.  Pare stepped away and when Yuker finished spea
k-
ing with McCaule

time.  Pare asked Yuker why there was so much animosity 
between them.  Pare testified
,
 

felt like we wanted to shoot each other in the head.  I said, 



Pare, Yuker responded, 

n-

walked away ending the conversation.
 
Pare testified that about midday on October 1, 2010, Bob 
McKeag, a stand
-
in
-
foreman for General Foreman Yuker, came 



n-



pass.
 
Pare spoke later that day with Company Project Manager 
Alan Corder
 
about his layoff.  Pare told Corder he would like to 
file a complaint that he believed the f

s-

something to do with his layoff.  According to Pare, Corder 
explained the Company did not decide who was selected for 
layoff just the number to be laid off that it was Gene
ral For
e-
men Yuker who decided specifically which individuals were 
laid off.
 
After he was laid off
,
 
Pare contacted Local 139 and spoke 
with 
d

out
-
of
-
work list.  Pare has not been referred for work since 
O
ctober 1, 2010.  Pare said that at the time of his layoff one of 

other one dismissed.  Pare said he never received any discipline 
nor was given any appraisals while working at the Company 
but he
 
had received positive commentary from General For
e-
man Yuker.
 
3.
  

e
vidence
 
Lewis Yuker has been 
g
eneral 
f
oreman for the Company at 
its Oak Creek Power Plant Project overseeing all crane oper
a-
tors and oilers since January 2009.  In the summer of 
2010, 
Yuker was responsible for approximately 30

35 operators and 
oilers, however, that number was down to 22 at trial herein as 
the project is nearing completion.  Yuker meets with the oper
a-
tors and oilers each morning
,
 
giving them working instructions, 
a
s well as, addressing safety issues.  While his employees ope
r-
ate various types of cranes, Yuker has no input regarding the 
types of equipment brought onto the site.  The Company rents 
and/or owns cranes at this worksite.  Yuker said he is given 
very littl
e notice from higher management when a piece of 
equipment is going to be added to or taken from the site.  Yuker 
explained that when equipment is added he is simply given 
enough time to request an operator and oiler from Local 139.  
Operators are requested
 
by name while oilers are requested by 
the number needed.  Yuker testified that when a piece of 

team (operator and oiler) leaves with the equipment.  Yuker 
explained that sometimes there were e
xtenuating circumstances 
where the operator might not leave with the equipment.  Yuker 
said if an operator was highly skilled he might recommend the 
operator be retained to work on other equipment and his re
c-
ommendations are followed by higher management.
 

 
on 
both occasions Pare worked for the Company.  On each occ
a-
sion Pare was referred from Local 139.  Yuker is, and has been, 
a member of the Union for 39 years and served 4 years as its 
business agent.  

members of Local 139 with his brother currently serving as 
general dispatcher for Local 139.
 
General Foreman Yuker learned in 2010 that certain me
m-
bers of Local 139, including Pare, filed unfair labor practice 
cha
rges against the Union regarding its referral practices.  
Yuker also knew Randy Heule and Fred Higgins were the two 
other members that filed unfair labor practice charges against 
Local 139.  Yuker knew that former member Franklin Edmonds 
had, in the past, 

 
General Foreman Yuker testified he mentioned at one of his 
early morning operator meetings that the individuals who had 
filed them, the current unfair labor practice charges against the 
Union
,
 

chance to undo what they did and if 


could not recall the exact date of this meeting
,
 
but stated Pare 
was not present.
 
General For
eman Yuker attended the June union meeting at 
Pewaukee at which the unfair labor practice charges filed by 
Pare, Heule, and Higgins were again discussed.  Yuke
r
 
test
i-
fied
,
 



 
The day following this June union meeting Yuker spoke with 

-

The Company had recorded a million
-
man hours without an 
accident and the Company provided food 
and ice cream for its 

n-

,
 
wanting to know why Yuker did not say hello to 
him the night before at the union meeting.  Yuker explained he 
had tried to say hello to Randy Heule but Heule would
 
not 
speak with him.  Yuker told Pare that because Pare was with 
Heule and others he figured they also would not speak with him 
so he did not try.  Yuker asked Pare why he filed charges 
 URS ENERGY 
&
 
CONSTRUCTION
 
1
69
 
against the Union.  Pare said he did not do it for himself but for 
the
 
membership.  Yuker said Pare told him he had tried to get 
some information from the Union but they would 
not 
provide it.  
Yuker and Pare then talked about the proper procedure for ge
t-
ting such information.  Yuker told Pare the information Pare 
wanted was 
available for viewing at the union hall.  According 
to Yuker, Pare responded that would not be adequate for him 
and he would not be satisfied until he was given a physical 

-
of
-
work register.  At the end of their 
conversation Pare ask
ed Yuker to shake his hand.  Yuker d
e-


 
General 


 
Seventh Circuit Court of 
Appeals decision dated March 3, 2010, involving Franklin E
d-

r-
gument that Local 139 had to make its out
-
of
-
work referral list 
available to him, had been rejected three times an
d any further 
like actions by Edmonds would lead to sanctions against E
d-
monds.  Yuker said he had been asked by Local 139 Business 
Agent Steve Buffalo to distribute the court decision and he told 

to 

gave the decision to Pare but later stated it was June 28, 2010.  
Yuker told Pare the decision was relevant because of questions 

Pare
 
disagreed with what Edmonds was doing but added the 
costs to the Union were irrelevant because the costs came from 
retainer fees.
 
In the summer 2010, General Foreman Yuker gave Pare a 




to take a look at it but could not recall the date he gave it to 
him.
 
General Foreman Yuker said he spoke twice with Pare on 
September 24, 201
0.  On the first occasion
,
 
he talked to Pare 
and operator Jason Klatt about following the rules related to 
staying out of the swing radius.  Yuker testified Pare said a 
union steward had told him something different.  Yuker told 

supervisor and he was to follow his 


 

area to speak with oiler Frank McC
auley about the swing radius 
safety requirements.  Yuker said Pare explained why Pare had 


a-

r told Pare to go find 
something to do.  Yuker specifically denied there was any di
s-

this conversation.
 
Although he said he had heard rumors for approximately a 
month, General Foreman Yuker testi
fied he learned on Mo
n-
day, September 27, 2010, that the crane on which Pare was an 

spoke with Pare and operator Klatt on September 29, 2010, 

and his plan 
was 
to keep them working rather than leaving with the crane.  
Yuker said he slept on his decision to keep both Pare and Klatt 
and decided it was not right for him to lay off an oiler (Kadlec), 
who was assigned to another crane but was a retire
e who had a 
pension, so he could keep Pare on the job thus Pare was laid off 
on October 1, 2010.
 
Yuker said he provided Pare numerous opportunities to work 
on various assignments at higher wages than he made as an 
oiler during his second tenure with the Co
mpany.
 
Robert McKeag testified he filled
 
in for General Foreman 
Yuker when Yuker was absent including October 1, 2010.  
Yuker told McKeag on September 30, 2010, that Pare and oiler 
Bill Larson would be laid off the next day and asked McKeag 
to notify them
,
 
which McKeag did.  McKeag said Yuker did 
not tell him any reason for the lay offs.  McKeag, however, 

sometimes even the operators unless they are retained for sp
e-
cific reasons.  McKeag never 
knew of a crane going off rent 
without the oiler leaving also.  McKeag said when he told Pare 
he was being laid off Pare responded that General Foreman 


ll McKeag what 
Yuker had said.  Although Pare was laid off, Operator Klatt 
was retained because he was a highly skilled operator.
 
Project Business Manager Alan Corder testified Pare came to 
his office late in the day October 1, 2010, saying he did not 
unde
rstand why he was being laid off.  Corder explained the 

to Corder, Pare still could not understand why he was chosen.  
Corder asked Pare what his basis was for someone else being 
laid off.  Pare
 
had no response.  Pare told Corder he had a fam
i-

laid off.  According to Corder, Pare talked about complaining 
to the Union.  Corder told Pare he had that right and encou
r-
aged him to take that
 
action if he felt it was appropriate.
 
III
.
  
L
EGAL 
P
RINCIPLES
,
 
C
REDIBILITY 
D
ETERMINATIONS
,
 
 
A
NALYSIS
,
 
AND 
C
ONCLUSIONS
 
A.  Legal Principles
 
In 
Wright Line
, 251 NLRB 1083 (1980), enfd. 
662 F.2d 89
9 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the Board
 
adopted a causation test for use in analyzing 8(a)(1) and (3) 
discrimination cases.  Under 
Wright Line
, the Government 
bears the initial burden of proving by a preponderance of the 

was a motivat
ing factor in the adverse employment action.  The 
Government may establish that evidentiary burden by establis
h-
ing that: (1) the employee against whom an adverse action was 
taken engaged in protected activity; (2) the employer knew of 
the protected activit
y; and (3) the employer exhibited animus 

protected activity was a substantial or motivating factor for the 

discriminatory motivation, then
 
the burden of persuasion shifts 
to the employer to demonstrate that the same action would have 
occurred even in the absence of the protected conduct.  
North 
Carolina License Plate Agency #18
, 346 NLRB 293 (2006).  
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
170
 
The 
G
overnment may meet its 
Wright Line, 
supra,
 
burden with 
evidence short of direct evidence of motivation, i.e., inferential 
evidence arising from a variety of circumstances such as union 
animus, timing
,
 
or pretext may sustain the 
G

r-
den.  Furthermore, it may be found that where an
 

proffered nondiscriminatory motivational explanation is false, 
even in the absence of direct evidence of motivation, the trier of 
fact may infer unlawful motivation.  
Shattuck Denn Mining 
Corp. v. NLRB
,
 
362 F.2d 466, 470 (9th Cir. 1966); 
Flour 
Da
n-
iel
, 
Inc.
, 304 NLRB 970 (1991).  Motivation of union animus 
may be inferred from the record as a whole, where an emplo
y-

factors circumstantially supports such inference
.
 
 
Union Tri
b-
une Co. v. 
NLRB
,
 
1 F.3d 486, 490

492 (7th Cir. 1993).  Direct 
evidence of union animus is not required to support such infe
r-
ence.  
NLRB v. 50
-
White Freight Lines, Inc.,
 
969 F.2d 401 (7th 

that is, eithe
r false or not relied upon, the employer fails by 
definition to show it would have taken the same action for those 
reasons and it is unnecessary to perform the second part of the 
Wright
 
Line
 
analysis.  
Limestone Apparel Corp
.
,
 
255 NLRB 
722 (1981), enfd. 70
5 F.2d 799 (6th Cir. 1982).
 
B.  Credibility Determinations
 
This case, as in most cases, requires some credibility resol
u-
tions.  In arriving at my credibility resolutions
,
 
I carefully o
b-
served the witnesses as they testified and I have utilized such in 
arri


of the exhibits presented.  If there is any evidence, not recited 
herein, that might seem to impact the credited facts I set forth
 
I 
have not ignored such evidence but rather have determined it is 
not essential in deciding the issues or I have rejected or discre
d-
ited it as not reliable or trustworthy.  I have considered the e
n-
tire record in arriving at the credited facts relied on.  
I note 


involves when Yuker learned the crane Pare worked on was 

what was 
said between Pare and Yuker during their second 
exchange on September 24, 2010.  Pare impressed me as test
i-
fying fully, accurately, and truthfully.  I credit his testimony 
and will expand further on my credibility resolutions as I su
m-
marize the facts relie
d upon.  I note Pare recounted with detail 
the events of both September 16 and 24.  He explained precis
e-
ly what he was doing at the time Yuker approached him, and 
remembered specifically the conversations that ensued.  Yuker, 
on the other hand, could not r
ecall exactly when he told Pare he 

telling testimony, however, is his recollection of his convers
a-
tions with Pare on September 24.  Regarding their first conve
r-

bearing . . . as in forcing the 



second conversation tha

going on and being so forceful in the first conversation.  And I 
know by the end of the conversation I was pretty annoyed with 

and does not elaborate in deta
il what Pare said or why it made 
Yuker so irritated.  Yuker provides no substance or specificity 
to what ensued during their conversations other than his own 
foggy recollection and perceptions of the encounter.  Furthe
r-
more, Yuker still harbors animus agai
nst Pare for filing charges 
against Local 139 which may impact his ability or willingness 
to recall their conversations fully or accurately.
 
C.  Analysis and Conclusions
 
First, did Pare engage in activity protected by the Act?  The 
evidence is clear he did

e-
sis in this case when he attempted, in February 2010, to obtain 
information from the Union regarding the operation of its job 
referral system and the policies and procedures governing its 
out
-
of
-
work lists.  Pare su
spected favoritism had infiltrated the 
process.  When the Union failed to provide the requested i
n-
formation to Pare in the manner requested he advised Union 
Central 
d
ispatcher Yuker he would contact the Board.  On 
March 12, 2010, Pare filed a charge (Case 
30

CB

0
5522) 
against the Union alleging the Union had failed to fairly repr
e-
sent him by failing to provide him information concerning L
o-

this charge constituted protected conduct.  Pare not only
 
filed 
the above charge but, on June 2, 2010, he filed a second charge 
(Case 30

CB

0
5569) against the Union alleging the Union was 
harassing and threatening to expel him from membership in the 
Union because of his first charge.  On July 27, 2010, Pare 
amen
ded his second charge (Case 30

CB

0
5569) alleging the 

o-
vided to him by General Foreman Yuker, were unlawful.  Th
e-
se filing actions by Pare clearly constitute activity, on his part, 
that is protect
ed by the Act.
 

undisputed the Company, by General Foreman Yuker, was 
aware of the unfair labor practice charges Pare filed against the 

month
ly meeting, on May 12, 2010, at which the unfair labor 
practice charges were discussed and Pare, as well as the other 
two who had filed Board charges, were identified by name and 

membership.  A d
ay or so later, General Foreman Yuker told 
Pare at work that he should not have filed charges against the 
Union.  Yuker even inquired at the June 2010 union meeting 
about the status of the charges Pare filed against the Union.  
Simply stated, the Company w

protected activities.
 

c-

2010?  The totality of the circumstances clearly establishes it 
was.  First, Gener
al Foreman Yuker was a long time union 
member and former business agent for the Union.  Yuker was 
displeased Pare filed unfair labor practice charges with the 
Board against the Union where his brother, Guy Yuker, was the 
general dispatcher and other close 
relatives were members.  
General Foreman Yuker even announced to the employees at 
the worksite that those (Pare and the other two) should be given 
a chance to undo what they had done by filing charges with the 
 URS ENERGY 
&
 
CONSTRUCTION
 
171
 
Board, but, if they did not, internal union ch
arges should be 
brought against them and their union cards taken away.  Ge
n-
eral Foreman Yuker made it clear that Pare and the others were 
to drop, or withdraw their charges, or they should be removed 
from union membership and its benefits including job ref
errals.  

on June 2, 2010, against the Union in which he alleged he was 
being harassed for filing his initial charge, General Foreman 

f-
ically asked about any disposition of the unfair labor practice 
charges against the Union.  Pare attempted to speak with Ge
n-
eral Foreman Yuker at the June meeting but Yuker ignored 
him.  The next day, June 10, 2010, at work, Pare asked General 
Foreman Yuk
er why he would not speak with him or shake his 
hand the day before.  Pare credibly testified Yuker told him he 
was not going to shake his hand until he knew the outcome of 
the charges Pare had filed against the Union.  Yuker told Pare 
he was wrong in fili
ng the charges and going outside the Union 
and had broke his oath to the Union.  General Foreman Yuker 

of this meeting because he picked his friends and he disagreed 

 
On June
 
28, 2010, General Foreman Yuker continued to 

again indicating to him his charges against the Union were 
wrong and gave Pare a copy of a Seventh Circuit Court of A
p-


should not be suing the Union.  Yuker at work was again e
x-

c-
tions.  On July 12, 2010, at work, General Foreman Yuker gave 
Pare a union newspaper article written by the Uni

on the subject of how internal remedies saved Local 139 mo
n-
ey.  Yuker suggested to Pare the article might be of interest to 
him.  Two days later Yuker, at work, explained to Pare the 
newspaper article showed Pare had no right to go outside th
e 
Union for help and that Pare should show it to his attorney so 
they could understand that what Pare was doing was wrong and 
he could not sue the Union.  Pare told General Foreman Yuker 

between
 
Pare and the Union.  General Foreman Yuker again 

p-
tember 24, 2010.  Yuker admittedly spoke with Pare twice on 
that date as he was explaining new safety procedures to those 
working on or around cra

meetings.  Pare was much more precise in his recollection of 
what was said at each meeting.  Pare simply stated what was 
said whereas, Yuker summarized these meetings, saying Pare 

Yuker acknowledged he 

find Pare asked Yuker why every time they met it felt like they 
wanted to shoot each other.  Pare told Yuker he had nothing 
against him and treated him like his foreman. 
 
Yuker responded 
that what Pare did to the Union he had done to him and added, 

week later Pare was laid off.  It is clear that General Foreman 
Yuker was the one responsible for selecting Pare
 
for layoff.  
His selection of operators or oilers for layoff was consistently 
upheld by higher management.  Higher management dete
r-
mined only the number to be laid off while Yuker selected the 
specific individuals for layoff.
 
By all of the above, the Gove
rnment has established the 
Company, General Foreman Yuker in particular, had and sp
e-

acted on that animus in laying off Pare on October 1, 2010.
 
Did the Company demonstrate that it would have l
aid Pare 
off when it did even in the absence of any protected conduct on 
his part?  I find the Company did not meet its burden of persu
a-

simply following 
c
ompany protocol when he selected Pare to 
be 
laid off, as Pare was the oiler assigned to the crane going off 
rent, does not withstand close scrutiny.  Two conversations of 

i-
ty to select those for layoff regardless of any protocol and e
s-
tablish
es what his real motivations were in selecting Pare for 
layoff.  In the conversation with Pare, on September 16, 2010, 
General Foreman Yuker clearly indicated he had the authority 
not to follow protocol in selecting employees for layoff.  Yuker 
told Pare a
nd operator Klatt that although their crane was going 
off rent he planned to keep them and asked Pare and Klatt not 


General Forem
an Yuker had a game plan for selecting emplo
y-
ees for layoff that did not follow any protocol.  It is just as clear 
Yuker could select whomever for layoff and his selections or 
recommendations to higher management were, as a general 
practice, accepted by hi
gher management.  The second of two 

real motivation for selecting Pare for layoff.  In the first co
n-
versation on September 24, Pare attempted to tell Yuker one of 
the union stewards had said somethi
ng different about oilers 
being in the swing radius 
from
 
what General Foreman Yuker 
had stated.  The exchange between Pare and Yuker became 
heated.  In the second conversation
,
 
on September 24, Pare tries 
to clear up the first conversation between them.  I
n the second 
conversation Pare asks Yuker why there seems to be so much 
animosity between them.  Yuker responded that what Pare had 
done to the Union by filing the unfair labor practice charges 

chan

Pare is chosen for layoff.  General Foreman Yuker who, days 
earlier, told Pare he was doing a nice job and he intended to 
keep him on the job
,
 
but then on September 24 had a confront
a-
tion with Pa
re telling Pare that until he cleared up his situation 
(charges) with the Union relations between the two of them 
would be filled with animosity.  These exchanges in September 

Yuker was simply followi
ng established protocol when he s
e-
lected Pare for layoff on October 1, 2010.
 


Union does not constitute unlawful animus but was purely an 
int
ernal 
u
nion disagreement between two members that did not 
spill into or impact their work relationship.  It did enter into 
their working relationship and it demonstrates strong animus 

n-
nounced, at wo

 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
172
 
have filed the charges and he should undo his actions in that 
regard.  Yuker gave Pare, at work, a court decision and a union 
newsletter trying to persuade Pare against his protected co
n-
duct.  Even when Pare tri
ed to improve the working relatio
n-
ship with General Foreman Yuker
,
 
he was told the animosity 
would continue on the job until Pare took care of his charges 

with, and his actions against, Pare demonst
rate this was more 
than just an internal union disagreement between two union 
members.
 

General Foreman Yuker gave Pare certain opportunities to 
operate different equipment at higher rates of pay demon
strates 
Yuker held no unlawful animus against Pare.  The Company 
did not explain or establish reason(s) why Yuker gave Pare the 
temporary assignments at a higher pay scale.  It could have 
been because no one else was available or Pare was the most 
highly s
killed for the assignment
,
 
but such is only speculation 
and does not demonstrate a lack of any unlawful animus against 

 

October 1, 2010, violated Section 8(a)(
3
) and (
1
) of 
the Act.
 
C
ONCLUSIONS OF 
L
AW
 
1. The Company is an employer engaged in commerce wit
h-
in the meaning of Section 2(2), (6), and (7) of the Act.
 
2. By on October 1, 2010, laying off Timothy Pare because 
he engaged in protected activity, the Company engaged in u
n-
fair labor practices affecting commerce within the meaning of 
Section 8(a)(
3
) and (
1
) and Section 2(6) and (7) of the Act.
 
R
EMEDY
 
Having found the Company has engaged in certain unfair l
a-
bor practices, I find it must be ordered to cease and desist and 
to t
ake certain affirmative action designed to effectuate the 
policies of the Act.  Specifically, to remedy its unlawful co
n-
duct toward Pare, the Company must, within 14 days of the 

,
 
if 
his former job
 
no longer exists
,
 
to a substantially equivalent job 
without prejudice to his seniority or other rights and privileges 
previously enjoyed, and make him whole for any lost wages 
and benefits as a result of his October 1, 2010 layoff, with i
n-
terest.  Backpay
 
will be computed as outlined in 
F. W. Woo
l-
worth Co
., 90 NLRB 289 (1950) (backpay computed on qua
r-
terly basis).  Determining the applicable rate of interest will be 
as outlined in 
New Horizons
,
 
283 NLRB 1173 (1987) (adopting 
Internal Revenue Service rate f
or underpayment of Federal 
taxes).  Interest on all amounts due to the employee shall be 
compounded on a daily basis as prescribed in 
Kentucky River 
Medical Center,
 
356 NLRB 
6
 
(2010).  I also recommend the 

rdered to 
remove from its files any reference to its October 1, 2010 layoff 
of Pare and, within 3 days thereafter, notify Pare in writing it 
has done so 
and 
that his layoff will not be used against him in 
any manner.  I also recommend the Company be ordere
d, wit
h-
in 14 days after service by the Region, to post an appropriate 

p-

a-
tion to remedy its unfair labor practices.
 
On these findings and concl
usions of law and on the entire 
record, I issue the following recommended
4
 
ORDER
 
The 
Respondent
, URS Energy and Construction, Inc., Oak 
Creek, Wisconsin, its officers, agents, successors, and assigns, 
shall
 
1. Cease and desist from
 
(a)  Laying off or other
wise discriminating against emplo
y-
ees for engaging in activity protected by the Act.
 
(b) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.
 
2. Take the f
ollowing affirmative action designed to effect
u-
ate the policies of the Act.
 

Timothy Pare full reinstatement to his former job or, if that job 
no longer exists, to a substantially equivalent 
position, without 
prejudice to his seniority or any other rights or privileges prev
i-
ously enjoyed.
 
(b) Make Timothy Pare whole for any loss of earnings and 
other benefits suffered as a result of the discrimination against 
him, in the manner set forth in th
e remedy section of this dec
i-
sion.
 

e-
move from its files any reference to the unlawful layoff of 
Timothy Pare and
,
 
within 3 days thereafter, notify him in wri
t-
ing that this has been done and that his l
ayoff will not be used 
against him in any way.
 
(d) Preserve and, within 14 days of a request, or such add
i-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll 
records, social security payment re
c-
ords, timecards, personnel records and reports, and all other 
records, including an electronic copy of the records if stored in 
electronic form, necessary to analyze the amount of backpay 
due under the terms of this Orde
r.
 
(e) Within 14 days after service by the Region, post at its 
Elm Road Generating Station, Oak Creek, Wisconsin facility, 

5
  
Copies of the notice, 
on forms provided by the Regional Director for Region 30, 
after being
 

shall be posted by the Company and maintained for 60 co
n-
sec
u
tive days in conspicuous places including all places where 
notices to employees are customarily posted.  In addition to 
physical posting of pape
r notices, notices shall be distributed 
                                        
                  
 
4
 
 
If no exceptions are filed as provided by Sec. 102.46 of the 

m-
mended Order shall, as provided in Sec.102.48
 
of all the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes.
 
5
  
If this Order is enforced by a 
j
udgment of the United States 
c
ourt 
of 
c
ppeals, the words in the notice reading 


Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board
.

 
 URS ENERGY 
&
 
CONSTRUCTION
 
173
 
electronically, such as email, posting on an intranet or an inte
r-
net site, or other electronic means, if the Company customarily 
communicates with its employees by such means.  Reasonable 
steps shall be taken by the 
Company to ensure that the notices 
are not altered, defaced, or covered by any other material.  In 
the event that, during the pendency of these proceedings, the 
Company has gone out of business or closed the facility i
n-
volved in these proceedings, the Comp
any shall duplicate and 
mail, at its own expenses, a copy of the notice to all current 
employees and former employees employed by the Company at 
any time since October 1, 2010.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED 
B
Y 
O
RDER OF THE
 
National Labor Relations Bo
ard
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this n
o-
tice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose represen
tatives to bargain with us on your b
e-
half
 
Act together with other employees for your benefit and 
protection
 
Choose not to engage in any of these protected activ
i-
ties.
 
 
W
E WILL NOT
 
layoff or otherwise discriminate against any of 
you for engaging in activity
 
protected by the Act.
 
W
E WILL NOT
 
in any like or related manner interfere with, r
e-
strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act.
 
W
E WILL
, within 14 days from the date of this Order, offer 
Timothy Pare full rein
statement to his former job or, if that job 
no longer exists, to a substantially equivalent position without 
prejudice to his seniority or any other rights or privileges prev
i-
ously enjoyed.
 
W
E WILL MAKE 
Timothy Pare whole for any loss of earnings 
and other
 
benefits resulting from his layoff, less any net interim 
earnings, plus interest.
 
W
E WILL
,
 
within 14 days from the date of this Order, remove 
from our files any reference to the unlawful layoff of Timothy 
Pare, and 
WE WILL
, within 3 days thereafter, notif
y him in wri
t-
ing that this has been done and that the layoff will not be used 
against him in any way.
 
URS
 
E
NERGY 
A
ND 
C
ONSTRUCTION
,
 
I
NC
.
 
 
 
